DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	Applicant’s election without traverse of Group I, claims 1, 4-10 and 12, in the reply filed on 10/17/22 is acknowledged. Therefore, this restriction is deemed proper and is made FINAL.

B.	Claims 1-15 are pending. After further consideration, claim 11 is being examined. Therefore, the restriction between Groups I and IV has been withdrawn. Claims 2, 3 and 13-15 are withdrawn as being drawn to non-elected invention. Claims 1 and 4-12 are the subject of this Office Action. Any claims commensurate in scope to the elected claims will be considered for allowance. 


	

2. Specification
A.	The use of, for example, the terms Axygen® (paragraph [0114]) and Guava® easyCyteTM (paragraph [0115]), which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Applicants should review the specification for other examples.


B.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.
C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.



3. Claim Objections
	Claim 7 is objected to since, at the end of the claim, “b)” should recite “(b)”.
4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1 and 4-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for general culturing cells in well-known serum-free perfusion medium, does not reasonably provide enablement for (1) the use of the range of potassium concentration, wherein the Na:K ratio is less than 1, nor for (2) reduction of bleed volume using the breadth of media, including (3) reducing bleed volume in cells other than those in Example 3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
It is clear from the prior art (e.g. paragraphs [005] – [011] of the specification as well as paragraph 4 of the Introduction in Wang et al. (Applicants’ own work, cited on the IDS dated 12/31/19) and Leist et al. (see Section 5 below) that various types of serum-free perfusion culture media were known. The invention of the application is based on identifying a Na:K ratio of the medium of less than 1. However, the advantage of this ratio is that it can reduce cell bleeding. Currently, of the examined claims, only claim 4 requires the limitation of reduced bleeding. The rest of the examined claims only require culturing mammalian cells. Since it would be expected that mammalian cells could be cultured in essentially any culture medium known in the prior art, no rejection has been made regarding the breadth of the medium.
The only issue for claims 1 and 4-12 regarding the medium is the range of the potassium ion concentration, which ranges from 30-250 mM since Table 2 on page 28 of the specification only provides examples of effective concentrations of 76 and 94 mM. Therefore, the breadth of the claims regarding K concentration is excessive given only the limited guidance and working examples of 76 and 94 mM, even with the additional limitation of the desired ratio.
It is noted that claims 1 and 5-12 do not require any limitation other than culturing cells (the issue of K concentration already discussed above). However, the issue becomes more complex when a functional limitation is recited, such as “reduced bleeding” in claim 4. Now the issue becomes one of whether or not every serum-free perfusion medium, when amended to comprise the desired Na:K ratio, would result in reduced bleeding. Paragraphs [105] – 112] recited various potential components and concentrations of medium which, in theory could be use. However, only one medium was actually used (Example 2). Therefore, the breadth is excessive regarding the ability to reduce bleeding in any culture using the desired Na:K in any medium other than the one in the Examples. This medium appears to be the one identified as “a proprietary chemically defined medium for perfusion” in Section 2.1 of the Wang et al. paper discussed above. Given only this minimal guidance, it is not predictable to one of ordinary skill in the art what other serum-free perfusion media could be used in order to reduce bleeding.
Furthermore, regarding claim 4, the specification only provides guidance and working examples of the use of two CHO cells (Example 3). Again, given only this minimum guidance, it is not predictable what CHO cells, other than these two, would have reduced bleeding. Assuming arguendo other CHO cells (e.g. claim 8) were supported, it would still appear that the specification would be enabled for, at most, the genus of CHO cells. However, only claim 8 is limited to this genus. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	 


5. Prior Art of Interest Not Relied Upon
Leist et al. (US2013/0122543) teaches improved cell culture media involving lowering the ratio of Na to K (e.g. paragraph [0014], [0018], [0019] and claim 16). However, Leist does not appear to teach a ratio of less than 1.




6. Conclusion
	No claim is allowable.
Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647